Opinion by
Judge Rogers,
This case is companion to Columbia Gas Transmission Corporation v. Commonwealth, 19 Pa. Commonwealth Ct. 523, 339 A.2d 912 (1975).
I-T-E Imperial Corporation, a Delaware corporation, has appealed from the settlement of its foreign excise tax for the year ending December 31, 1968. It contends that the “Foreign Excise Tax Act,” Act of July 25, 1953, P.L. 560,1 as amended, 72 P.S. 1861 et seq., when compared to the “Domestic Excise Tax Act,” Act of July 25, 1953, P.L. 564,2 as amended, 72 P.S. 1827.2, demonstrates discrimination against it and other foreign corporations in violation of Article 8, Section 1 (the uniformity clause) of the Pennsylvania Constitution and the Equal Protection clause of the Fourteenth Amendment to the United States Constitution. I-T-E is represented by the *552same counsel as represented the taxpayer in Columbia Gas Transmission Corporation v. Commonwealth, supra, and its mentioned attacks on the Act of July 25, 1958, P.L. 560 are identical to those made upon the Excise Tax on Foreign Corporations of the Tax Reform Code of 1971, Act of March 4, 1971, P.L. 6, Article X, §§ 8001-8006 (Supp. 1974-1975), which replaced the “Foreign Excise Tax Act” without change pertinent to our considerations here.
For the reasons fully explored in Columbia, supra, we reject the appellant’s contentions and enter the following:
Order
And now, this 6th day of June, 1975, the appeal of I-T-E Imperial Corporation is dismissed and the settlement appealed from is approved; unless exceptions are filed within thirty days of the filing of this order, the Chief Clerk is directed to enter judgment in favor of the Commonwealth in the amount of $123,821.53, and to mark the same satisfied as to the amount of $123,736 previously paid by the appellant.

. Repealed by Section 1005 of the Tax Reform Code of 1971, 72 P.S. §8005 (Supp. 1974-1975).


. Repealed by Section 8 of the Act of July 12, 1972, P.L. 769, 1972, Purdon’s Legislative Service, Issue No. 2, pages 458, 461.